Citation Nr: 1036570	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension 
benefits in the amount of $15,316.54.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from June 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Committee on Waivers and Compromises (Committee) of the VA 
Pension Center at the Department of Veterans Affairs (VA) 
Regional Office in Milwaukee, Wisconsin (RO).  The decision 
denied waiver of recovery of an overpayment of pension benefits 
in the amount of $15,316.54, but granted a partial waiver of 
recovery of an additional overpayment for $1,870.57.  
Subsequently, the Board remanded this matter for additional 
development in July 2009.  

The Veteran has not contested the validity of the debt.  Thus, 
the issue of entitlement to waiver of the debt can be considered.  
VAOGCPREC 6-98.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, a 
timely request for a waiver of the $15,316.54 overpayment was 
received by VA on May 3, 2004.

2.  The Veteran's nonservice-connected pension benefits were 
retroactively decreased, effective December 1, 2001, as a result 
of information demonstrating he or his dependents were receiving 
additional benefits from the Social Security Administration 
(SSA), resulting in an overpayment calculated in the amount of 
$15,316.54.

3.  There was no fraud, misrepresentation, or bad faith on the 
part of the Veteran in the creation of the debt.

4.  Although the Veteran was at fault in the creation of the 
overpayment in failing to report receipt of benefits from the 
SSA, recovery of this debt would cause undue hardship, defeat the 
purpose of VA's pension program, and be against equity and good 
conscience.


CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of an 
overpayment of pension benefits in the amount of $15,316.54 are 
met.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice should be undertaken under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  In this regard, the Board 
observes that Chapter 53 of Title 38 of the United States Code 
governs claims for waiver of recovery of a debt owed to VA and 
provides specific notice and duty to assist provisions.  The 
provisions of the VCAA, on the other hand, are relevant to a 
different chapter of Title 38.  See Barger v. Principi, 16 Vet. 
App. 132 (2002) (the duties specified in the VCAA are not 
applicable to requests for a waiver of overpayment).  
Accordingly, the provisions of the VCAA do not apply to this 
appeal.  In any event, in light of the favorable decision 
rendered herein, any deficiency as to VA's duties to notify and 
assist is deemed nonprejudicial and need not be further 
considered.



Waiver of Overpayment - Laws and Regulations 

Under the applicable regulations, a request for waiver of a debt, 
other than for a loan guaranty, shall only be considered if made 
within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be extended 
if the individual requesting waiver demonstrated to the 
Chairperson of the Committee that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay in 
such individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing, including 
forwarding.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180-day period be computed from 
the date of the requester's actual receipt of the notice of 
indebtedness.  See 38 C.F.R. § 1.963(b) (2009); see also 38 
U.S.C.A. § 5302(a) (West 2002).

The provisions of 38 U.S.C.A. § 5302(c) (West 2002 & Supp. 2009) 
prohibit the waiver of a debt where there exists in connection 
with the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  Similarly, 
38 C.F.R. § 1.965(b) (2009) precludes waiver upon a finding of 
(1) fraud or misrepresentation of a material fact, or (2) bad 
faith.

If the debtor's conduct is deemed not to have constituted fraud, 
misrepresentation of a material fact, or bad faith, the request 
for waiver will be evaluated pursuant to the principles of equity 
and good conscience found in 38 C.F.R. § 1.965(a) (2009).

"Equity and Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the government's 
rights.  The decision reached should not be unduly favorable or 
adverse to either side.  The phrase equity and good conscience 
means arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will be 
given to the following elements, which are not intended to be all 
inclusive: (1) fault of debtor - where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults - 
weighing fault of debtor against VA's fault; (3) undue hardship - 
whether collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose - whether withholding of 
benefits or recovery would nullify the objective for which the 
benefits were intended; (5) unjust enrichment - failure to make 
restitution would result in unfair gain to the debtor; and (6) 
changing position to one's detriment - reliance on VA benefits 
results in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2009).

Factual Background and Analysis

By way of history, the record reveals that the Veteran was 
awarded a nonservice-connected pension in a June 1997 rating 
decision.  The June 1997 letter notifying the Veteran of the 
award of nonservice-connected pension benefits indicated that his 
monthly benefit would change over time because three daughters 
would reach age 18 in 2000, 2005 and 2006, respectively, and that 
his two younger daughters received SSA benefits.  The June 1997 
correspondence also notified the Veteran that he should 
immediately inform VA if his "family income changes," although 
it did not specifically tell the Veteran to immediately report 
all changes in SSA monthly benefits for either of his two 
daughters or for himself.  

In July 2002, the VA Pension Center in Milwaukee notified the 
Veteran of its intention to reduce his monthly benefit payments 
retroactive to December 2001 because it had received information 
from the SSA that showed the Veteran's monthly SSA benefits 
increased as of December 2001.  In light of his SSA income, the 
RO determined that an overpayment had been created.  

In an October 2002 letter to the Veteran, the VA Pension Center 
informed him that: SSA reported increases in monthly benefits for 
two of his children; the reduction of his VA benefits would be 
effective as of December 2001; the Veteran should be aware of the 
possibility of overpayments; and that he had 12 months within 
which to write to VA if he did not agree with its decision.  



The Veteran is appealing a March 2005 decision issued by the VA 
Pension Center in Milwaukee that determined that he was not 
entitled to a waiver of a $15,316.54 overpayment of pension 
benefits because he failed to submit his request for a waiver of 
this amount in a timely manner. 

It is the Veteran's contention that he was unaware that he had to 
request a waiver within 180 days of notice from the VA, that he 
thought he had 12 months within which to disagree with a VA 
decision, that he was not untimely on purpose, and that 
collecting an overpayment would cause harm because the original 
intent of the nonservice-connected pension benefits was to 
benefit the recipient.  

According to the Statement of the Case, dated in February 2006, 
and a Committee chronology provided as a result of the Board's 
July 2009 remand, the original debt with penalties totaling 
$15,316.54 was created in March 2003 for the period from February 
1999 through November 2002.  Also, the Debt Management Center 
(DMC) in St. Paul, Minnesota, allegedly sent the Veteran a notice 
dated March 15, 2003, explaining this debt amount and the waiver 
process.  According to this same chronology, the Veteran was sent 
another notice in January 2004, which the Committee described as 
a due process letter sent for a new issue.  This was apparently 
related to an additional debt that was created in March 2004 in 
the amount of $1,870.57 for the period from January 2000 through 
February 2004.  In March 2004, the Veteran allegedly was sent 
another VA notice about this new debt.  VA received the Veteran's 
April 2004 waiver request on May 3, 2004.

There are no copies of VA's March 2003, January 2004, and March 
2004 letters to the Veteran found in the claims file.  In its 
July 2009 remand, the Board had requested copies of this 
correspondence; however, an August 2010 unsigned statement from 
the Committee chairman at the Milwaukee RO revealed that the 
original letters and documents sent to develop and notify the 
Veteran of his overpayment had been destroyed as part of the 
Income Verification Match (IVM) program.  Attached was a copy of 
the rule from the Veteran's Benefits Manual on destroying 
contents of the IVM file.  M21-1MR.X.10.9.d states that an IVM 
file may be destroyed three years after a final decision and that 
the contents of the file must be destroyed by shedding.  The 
chairman's August 2010 statement did not explain why the 
Veteran's IVM file was shredded when no final decision had been 
rendered.

The Board notes there is a "presumption of regularity" under 
which it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the contrary 
is required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. Brown, 7 
Vet. App. 271 (1994), the United States Court of Appeals for 
Veterans Claims also applied this presumption of regularity to 
procedures at the RO.

Here, the Board finds that the "presumption of regularity" is 
rebutted by clear and convincing evidence that the Veteran did 
not receive the March 2003 notification letter advising him that 
he needed to file any waiver of the $15,316.54 overpayment within 
180 days.  As an initial matter, there is no copy of the 
notification letter in the claims file to confirm the date and 
content of the letter.  Further, the Committee chairman at the 
Milwaukee RO revealed on remand that the original letters and 
documents sent to develop and notify the Veteran of his 
overpayment had been destroyed as part of the IVM program.  
However, that document shredding in this case appears to have 
violated the rule governing destroying contents of the IVM file 
(M21-1MR.X.10.9.d) because the plain language of the rule limits 
shredding to a period three years after a final decision had been 
rendered.  In this case, the Veteran had filed a Notice of 
Disagreement (NOD) in March 2005 to the rating decision of the 
same month that denied his request for a waiver.  In addition, 
his NOD signaling his intent to appeal was dated only two years 
after the creation of the debt in March 2003, according to the 
Committee's official chronology.  

Moreover, there is no explanation of any delay in notifying the 
Veteran of his rights to waiver any created overpayment until 
March 2003 or January 2004 or March 2004 when VA first notified 
the Veteran of the pension overpayment problem in July 2002.  
Based on this record, and the Committee's shredding of relevant 
documents, particularly the alleged March 2003 correspondence, 
the Board cannot determine if the Veteran was provided proper 
notice of his waiver rights.  In addition, the Board notes that 
the October 2002 letter (a copy of which is found in the file) 
notes that the Veteran had 12 months within which to disagree 
with a VA decision regarding his pension benefits.  Further, it 
appears the Veteran responded promptly with a waiver request to 
the second reported created debt of $1,870.57 when he allegedly 
received due process letters from VA about that debt in January 
2004 and March 2004 (although this correspondence too is not 
found in the file and is presumed destroyed).  

In light of the notation of a 12-month deadline found in the 
October 2002 correspondence (which supports the credibility of 
the Veteran who said he was accustomed to a 12-month deadline in 
VA correspondence), the absence of any copies of these crucial 
letters from the claims file, and VA's apparent delay in 
notifying the Veteran of his rights to a waiver of overpayment, 
the Board finds that the presumption of regularity is rebutted 
with respect to VA furnishing notice to the appellant of his 
right to request a waiver. 

In attempting to ascertain exactly when the Veteran received 
notice of the $15,316.54 overpayment, the Board notes that he 
submitted a waiver request in May 2004; therefore, he must have 
received notification of the overpayment prior to that time.  In 
March 2005, the requested waiver as to the original $15,316.54 
overpayment was denied because, as noted above, the Committee 
found that it had been untimely.  However, there is no definitive 
documentation in the claims file to determine the date that 
actual notice was provided of the original overpayment as well as 
notice of the procedure for requesting a waiver within 180 days.  
The March 2003 letter is not even recited in the Committee's 
summary of evidence section in the March 2005 rating decision.  
Accordingly, on review of the record and resolving all doubt in 
the Veteran's favor, the Board finds that the Veteran's April 
2004 waiver request, submitted on May 3, 2004, was timely in 
regards to the original $15,316.54 overpayment.

The Board next must consider where there was any evidence of 
fraud, misrepresentation, or bad faith on the Veteran's part.  
The Board notes that the RO has never found these factors to be 
present when it granted a partial waiver in March 2005 and denied 
another partial waiver in June 2007.  The Board similarly finds 
that waiver of the original overpayment of $15,316.54 should not 
be precluded solely on the basis of such factors.  That is, there 
is no indication in the record that the Veteran committed fraud 
or intentionally misrepresented facts.  Further, there is no 
indication the Veteran was being deceptive or purposely seeking 
an unfair advantage knowing that it would result in a loss to the 
government.  See 38 C.F.R. § 1.965(b).  

The Board next must address the equitable considerations in this 
case.  Regarding fault, the Veteran essentially contends that he 
does not feel he did anything wrong.  When awarded nonservice-
connected pension benefits in 1997, the Veteran was not 
specifically told to report changes in monthly SSA benefits that 
were provided to his two daughters, though the award letter 
requested immediate notice of family income changes.  As noted 
above, it also appears that there was some delay in creating the 
original debt of $15,316.54, in either March 2003 or March 2004, 
and then notifying the Veteran of his rights to request a waiver 
of that debt, when the proposal to reduce benefits was first 
broached in July 2002.  In addition, VA's October 2002 notice to 
the Veteran of a reduction in monthly pension payments 
specifically stated that he would be notified in the future of 
the exact amount of any overpayments and provided repayment 
information.

The Veteran is still required to report any changes of his 
income, and he did not report that, as of December 1, 2001, 
monthly SSA benefits had increased for two of his daughters from 
$135.80 per child to $144.00.  The Veteran explained that he did 
not fail to report on purpose.  Although his actions did lead to 
the creation of the debt, it does not appear that he was 
knowingly at fault.  In fact, it seems likely that his failure to 
report was merely an oversight on his part rather than an 
exercise in bad faith.  In weighing the fault of the debtor 
against the fault of VA, the Board finds that both contributed to 
the overpayment, though the Veteran was ultimately responsible 
for reporting any change in income.  

Furthermore, notwithstanding his fault, it appears that repayment 
of the debt would cause undue hardship and defeat the purpose of 
pension benefits.  The pension program is intended to afford 
beneficiaries a minimum level of security, and not intended to 
protect substantial assets or build up the estate for the 
benefits of heirs.  See M21-MR, Part V.i.3.A.1.d.  

A February 2004 Pension Eligibility Verification Report showed 
the Veteran claimed no monthly income besides SSA benefits and 
that his unreimbursed medical expenses for the year totaled 
slightly more than one month's income.  The Veteran also 
submitted two Financial Status Reports.  The April 2004 report 
showed his average monthly income consisted only of Social 
Security payments and did not include any VA pension check.  His 
average monthly expenses exceeded income by approximately $60 per 
month.  No installment contracts or other debts were noted.  The 
April 2007 Financial Status Report noted average monthly income 
consisted of Social Security payments and VA pension payments.  
Average monthly expenses were substantially less than average 
monthly income on the front sheet of the form because the Veteran 
failed to list any medical expenses.  However, an attached 
medical expense report showed his annual medical expenses in 2006 
were nearly half his annual income.

Although the Veteran's most recent reported monthly expenses do 
not exceed his reported monthly income, the Veteran did not 
include expenses for such necessities as clothing or debt 
payments.  In any event, his expenses are likely higher than what 
was reported in the Financial Status Reports.  As noted above, it 
appears that half of the Veteran's annual income as of 2007 now 
goes towards payment of unreimbursed medical expenses.  The Board 
has no reason to doubt the other expenses reported and notes that 
they pertain to shelter, food, utilities, medication, and 
transportation and appear in line with standard living expenses.  

Considering the amount of the overpayment at issue and the fact 
that unreimbursed medical expenses represented nearly one half of 
the Veteran's income in the most current financial figures found 
in the file, repayment of this debt would clearly cause financial 
hardship to an elderly and infirm Veteran.  Moreover, based on 
the Veteran's financial circumstances, repayment of this debt 
could possibly interfere with his ability to obtain basic 
necessities, such as food and shelter.  

While the Board notes that the government is entitled to the same 
consideration as other creditors or potential creditors, the 
Board is of the opinion that collection of the debt would cause 
undue financial hardship to the Veteran.  

As to whether the Veteran's retention of the overpayment would 
defeat the purpose of the benefit, it is noted that the purpose 
of VA's nonservice-connected pension program is to assist 
veterans in need of financial assistance due to disability.

Waiver of the indebtedness may result in an unjust enrichment to 
the Veteran in that he received benefits to which he was not 
entitled; however, this element must be considered together with 
all the elements that make up the equity and good conscience 
standard.  Standing alone, and given his relative poverty, it is 
not felt that unjust enrichment outweighs the other equities that 
are in his favor.

The Veteran has not contended, and the evidence does not clearly 
show, that he had relinquished a valuable right or incurred a 
legal obligation in reliance on VA benefits.  He may, however, 
have incurred some current indebtedness while in receipt of 
pension benefits.

In summary, the Board acknowledges that the Veteran received 
benefits that he was not entitled to, and that he was at fault in 
the creation of that debt.  Nevertheless, in weighing the 
applicable factors, the Board finds that recovery of the debt 
would be against equity and good conscience.

The evidence demonstrates that waiver of recovery of the 
indebtedness might result in an unjust enrichment, but that the 
Veteran could have changed positions to his detriment in reliance 
upon VA pension benefits.  However, recovery of the overpayment 
may result in undue hardship, and further, and as discussed 
above, the appellant was only partially at fault in the creation 
of this debt.  As such, in the Board's judgment, the 
circumstances in this case indicate a need for reasonableness and 
moderation in the exercise of the government's right to collect 
the debt charged to him.  Accordingly, the Board concludes that 
recovery of the overpayment would be against equity and good 
conscience.  Waiver of recovery of the Veteran's pension benefits 
in the amount of $15,316.54 is in order.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2009).  


ORDER

Entitlement to waiver of recovery of an overpayment of pension 
benefits in the amount of $15,316.54 is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


